DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Movable arrangement in claim 1, disclosed in Fig. 1 as a single support structure/frame 105 upon which the separation device 112 and the holding device 120 are mounted;
Separation device in claim 1, disclosed as a blade or element with dividing tip in paragraphs 29-30;
Holding device in claim 1, disclosed as a pressing member in paragraph 18;
Elastic elements in claim 1, disclosed as springs in paragraph 19;  
Actuator in claim 2, which is a common term known in the art to recite a structure that moves from one position to another; 
Support arrangement in claim 11, disclosed as table/work surfaces 140 and 150 in Fig. 1; 
Transportation device in claim 12, disclosed as a belt conveyor in paragraph 41;
Positioning device in claim 13, disclosed as a pick and place machine 622 in Fig. 7A.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilson et al. (US 20170323808) in view of Gonzalez et al. (US 20160163914).
As to claim 1, Gilson discloses an apparatus of the manufacture of at least two solar cell arrangements (Abstract).  Gilson discloses that the apparatus comprises of: a separation/cleaving device 111 with separation blade 114; a holding device 118; a first support arrangement 116; and a second support arrangement 117, each with a support surface upon which a solar cell may reside; wherein said holding device and separation device are both capable of moving in a direction perpendicular with the support surfaces (Fig. 3A and 3B below).


    PNG
    media_image1.png
    722
    517
    media_image1.png
    Greyscale

Gilson fails to specifically teach or disclose that the holding device and separation/cleaving device are placed upon a movable member to perform the actuation movement seen in the Fig. 3A and 3B above or that the holding member has elastic elements as claimed.  It is the position of the Examiner that using a frame/support structure to hold the actuating devices which work upon a material on a support surface is known and conventional in the art and would have been obvious at the time of the invention.  Gonzalez et al. discloses an apparatus for producing photovoltaic structures (Abstract).  Gonzalez discloses that it is known and conventional in the art to use a single support structure 2401 to hold multiple devices 2407 wherein said support structure can actuate in a perpendicular direction to a support surface (Fig. 24A; paragraph 141).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the actuating support structure of Gonzalez in the apparatus taught by Gilson because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional actuating support means for holding components in a solar cell manufacturing apparatus.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
	As to the recitation that the holding device has an elastic element, Gonzalez discloses that it is known and conventional in the art to include a spring into an element which compresses upon a solar cell (paragraph 251).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the spring of Gonzalez  into the holding device of Gilson because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional means for pressing a member against a desired surface with a desired amount of force that is adjustable.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
	Hence, the motion/movement of the movable arrangement in the apparatus of the above references as combined in a first direction would cause the simultaneous movement of both the separation device and the holding device in the same direction since said devices reside on said movable arrangement.  
	As to claims 2 and 3, the apparatus of claim 1 is taught a seen above.  The device of the above references as combined is capable of moving/actuating the holding device and separation device in a direction perpendicular to the support surface of the support arrangements which is a vertical direction. 
	As to claim 4, the apparatus of claim 1 is taught as seen above.  The separation device is mounted (immovable with respect to movable arrangement) upon the movable arrangement in the apparatus of the above references as combined.   
	As to claims 5-7, the apparatus of claim 1 is taught as seen above.  The apparatus of the above references as combined has a holding device which has components that are movable via the springs, wherein the springs are configured to provide a holding force upon a material on the support surface.  
	As to claim 8, the apparatus of claim 1 is taught as seen above.  The apparatus of the above references as combined has a movable body to which the separation and holding devices are attached thereto.
	As to claim 9, the apparatus of claim 1 is taught as seen above.  The separation and holding devices are configured to mechanically contact portions of a solar cell as seen in Fig. 3A and 3B of Gilson above.  
	As to claim 10, the apparatus of claim 9 is taught as seen above.  The holding device of the above references as combined has a contact surface which is configured to elastically contact a surface of a material which resides upon the first support arrangement. 
	The system of claim 11 is rejected for the same reasons as claim 1 above.  
	As to claim 12, the system of claim 11 is taught as seen above.  Gilson discloses that the first and second supports in the support arrangement may comprise of first and second transportation devices in the form of belt conveyors (Fig. 3C).
	As to claim 13, the system of claim 11 is taught as seen above.  Gilson discloses that the system may include a positioning device to pick up solar cells from the support arrangement to assemble into a solar cell arrangement (Fig. 4A).  
	Claims 14 and 15 are rejected for the same reasons as claims 1-4 above.  The apparatus of the above references as combined would move the movable arrangement towards the solar cell, contact a first portion of a solar cell with the holding device, contact a second portion of the solar cell with the separation device so as to divide the solar cell as seen in Fig. 3A and 3B of Gilson above; wherein the holding device has elastic components which are movable with respect to the movable arrangement and the separation device is mounted and immovable with respect to the movable arrangement.  
	Claims 16 and 17 are rejected for the same reasons as claim 4 above.  
	Claim 18-20 is rejected for the same reasons as claim 5-7 above.  

Response to Arguments
Applicant's arguments filed  June 13, 2022 have been fully considered but they are not persuasive.
Applicant argues on page 7 that there is no disclosure that the holder 118 of Gilson is movable.  This argument is not persuasive since, as seen in Fig. 3A and 3B of Gilson above, both the holder 118 and the separation device 111 have arrows pointing down towards the surface of the support arrangements to indicate the movement of the holder and separation devices.  As seen in the rejection above, the method/apparatus of the above references as combined would motion in the first direction of the movable member causing the simultaneous movement of both the holding device and separation device in the same direction since they reside on said movable member. 
	Applicant argues on page 7 that one of ordinary skill in the art would not combine the teaching of Gonzalez with that of Gilson because the apparatus of Gonzalez would not move the support bar since the mechanical arms are capable of moving independently of the support and each other.  This argument is not persuasive since, as seen in the rejection above, Gonzalez discloses that the support structure that holds multiple devices is capable of moving perpendicular (i.e. “a first direction”) to a support surface and is a known conventional and successful means of moving multiple devices to a support structure which would have been obvious to use in the method/apparatus of Gilson.  







Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745